DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1-5 and 7-8, 10-15, 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, firstly, claim 1 recites the limitation " the inorganic support" , which lacks  sufficient antecedent basis for this limitation in the claim.    Secondly, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of “inorganic support”, and the claim also recites “ a silica-containing support” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, 7-8, 10-11 and 16-20, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US7357049) in view of Pollitzer (US4048245). 
Hayes teaches a method of forming a catalyst suitable for dehydrogenation (col. 4 lines 5-7, 10-13)  comprising (a) contacting a support material with a solution of an overlayer precursor, (b) drying under temperature at 120 °C  to obtain a dried support and calcining the dried support material to form an overlayer, (c) contacting the calcined support material with an aqueous  solution of at least one first metal precursor comprising cations of Pt  and at least one second metal precursor (col. 2 line 63-col. 3 line 2, col. 3 lines 25-31,example 2); and (d) drying under temperature at 120 °C  to obtain a second impregnated support and calcining the as treated support material under temperature at 500 °C to form the catalyst (example 2-4); wherein the overlayer  
  It would have been obvious for one of ordinary skill in the art “obvious to try” to select silica as support for forming a desired dehydrogenation catalyst because choosing from a finite number of identified, predictable solutions have  a reasonable expectation of success for one of ordinary skill in the art. 
Regarding claim 1 and 16,  Hayes does not expressly teach lowering pH value of  tin precursor solution via addition of a carboxylic acid to cause the tin precursor solution having a pH value less than the isoelectric point of the silica containing support ( or tin precursor solution  having  a pH value less than the isoelectric point of the silica containing support). 
Pollitzer teaches a method of obtaining a dehydrogenation catalyst comprising a platinum group component,  a cobalt component and a tin component with porous refractory carrier material (col. 3 lines 27-35) with metallic component uniformly dispersed throughout the carrier material can help improve the catalyst performance (col. 3 lines 37-40).  Pollizter further discloses tin component can be incorporated into the catalyst via controlled impregnation of the carrier material  with a suitable soluble tin salt in a strong acidic solution  (col. 8 lines 51-63, col. 9 lines 9-18) wherein the pH 
It would have been obvious for one of ordinary skill in the art to adopt such pH value range of impregnation solution of Pollitzer to practice the impregnating solution of tin precursor of Hayes because by doing so can help evenly distributing tin throughout the carrier material thus enhance the catalyst performance as suggested by Pollitzer (col. 9 lines 9-18, col.  3 lines 27-40). 
Pollitzer further disclosing using organic acids such as oxalic acid, citric acid, malonic acid (noted  these are all carboxylic acid)  and the like to adjust the pH value of tin precursor impregnation solution (col. 9 lines 31-35). 
It would have been obvious for one of ordinary skill in the art to select oxalic acid, citric acid from a finite number of known organic acid as shown by Pollitzer to practice the acid of Hayes because by doing so can help  providing  desired pH value for tin impregnating solution therefore obtaining desired evenly tin dispersion on the catalyst support  (see Pollitzer col. 9 lines 9-18, col.  3 lines 27-40) with reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Since Hayes already teaches a same or substantially the same silica  containing support   as that of instantly claimed while Pollitzer disclosed a first solution pH value range is same or substantially as that of instantly claimed via addition of carboxylic acid, therefore, same or substantially the same of lowering  first tin precursor solution  pH value less than the isoelectric point of the silica-containing  support via addition of carboxylic acid  as that of instantly claimed is expected. 

Regarding claim 3,  Hayes already teaches such limitations as discussed above. 
Regarding claim 5,  Hayes further discloses the tin metal precursor solution being free from chloride (col. 3 lines 26-31) and the catalyst is substantially  free from chloride (claim 2).  Pollitzer further discloses the suitable tin salt or compound for impregnating tin onto carrier can be stannic tartrate (col. 9 lines 19-20, 25) which means that tin precursor is free of halogen species. 
It would have been obvious for one of ordinary skill in the art to adopt chloride free ( i.e. halogen species free ) tin salt or compound, e.g. stannic tartrate as shown by Pollitzer to practice the tin compound of Hayes because by doing so can help provide a dehydrogenation catalyst chloride free ( i.e. halogen species free). 
Regarding claim  7 and 18, Pollitzer already teaches such limitations as discussed above. 
Regarding claim 8,  Hayes does not expressly teach the a molar ratio of the carboxylic acid to the first metal added into the first solution being about 1  to about 15. 
Pollitzer already teaches using carboxylic acid to adjust pH value of tin precursor solution for impregnating the catalyst support with tin, wherein apparently  there is a certain range of molar ratio of the carboxylic acid and the first metal.  It would have been obvious for one of ordinary skill in the art to adopt same molar ratio between carboxylic acid to tin in the tin precursor impregnation solution as that of instantly claimed via routine optimization (see MPEP 2144. 05 II)  for help obtaining desired pH 
Regarding claim 10 and 20, Hayes already teaches and the support can be at least one metal oxide chose from alumina, spinels, silica, magnesia, zirconia and titania (col. 3 lines 47-50).   Hayes does not require inorganic specifically silica carrier containing any alumina.  Furthermore, Hayes disclosed carrier can be silica with alumina as an optional choice (i.e. 0% of alumina).  Thus  Hayes disclosed silica carrier reads onto  the claimed  “a silica carrier (an inorganic support) containing less than 0.5% alumina”.  
Regarding claim 11 and 19,  Hayes also  discloses platinum group element can be selected from  Pt, Pd, rhodium, ruthenium iridium and osmium (col. 2 line 63-col. 3 line 3) and specifically discloses such platinum group element being Pt.  Pollitzer further discloses  tin content in the catalyst being 0.01 to about 5% by weight, typically 0.5 to 2% by weight (col. 9 lines 50-57) and platinum content being 0.01 to about 2 % by weight (col. 10 lines 1-6, claim 1, example I-V). 
It would have been obvious for one of ordinary skill in the art to adopt such content of tin and platinum  as shown by Pollitzer to modify the catalyst of Hayes because by doing so can help provide a desired catalyst for hydrocarbon dehydrogenation (see col. 4 lines 7-28).  Furthermore, adopting such well-known tin and platinum content for obtaining a catalyst for desired dehydrogenation of hydrocarbon has reasonable expectation of success for one of ordinary skill in the art. 
Regarding claim 28,  Hayes already teaches such limitation as discussed above. 
Claim 4  and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US7357049) in view of Pollitzer (US4048245) as applied above, and further in view of Segawa (WO2017/179708) (for applicant’s convenience, English equivalent US2019/0201874 has been used for citations).
Regarding claim 4,  Hayes in view of Pollitzer does not expressly teach the first solution containing stannate ions. 
Segawa teaches tin sources for impregnating the catalyst support with a tin precursor selected from sodium stannate and  potassium stannate ([0024]). 
It would have been obvious for one of ordinary skill in the art to adopt such sodium stannate and/or potassium stannate as shown by Segawa to practice the tin precursor of Hayes in view of Pollitzer because adopting such well-known stannate ion containing tin precursor can help obtaining a desired dehydrogenation catalyst as suggested by Segawa (see [0024]).  Furthermore, adopting such well-known sodium stannate and/or potassium stanate as tin precursor to impregnate the catalyst support thus obtaining a desired dehydrogenation catalyst has reasonable expectation of success for one of ordinary skill in the art. 
Regarding claim 26-27,  Hayes in view of Pollitzer does not expressly teach the first solution containing potassium stannate. 
It would have been obvious for one of ordinary skill in the art to adopt such potassium stannate as shown by Segawa to practice the tin precursor of Hayes in view of Pollitzer because adopting such well-known potassium stannate as tin precursor can help obtaining a desired dehydrogenation catalyst with reduced cost and environmental load as suggested by Segawa ([0012],  [0024]).  Furthermore, adopting such well-. 
Claims  12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US7357049) in view of Pollitzer (US4048245) as applied above, and further in view of Berg-Slot (US2010/0249479) and Watt (US2005/0009694).
Hayes already teaches providing a second solution comprising second cations of a second metal, wherein the second metal is selected from group 6-10 of the Periodic Table of Elements, impregnating the first impregnated inorganic support with the second solution (col. 2 line 63-col. 3 line 3, example 2-4). 
Regarding claim 12 , Hayes in view of Pollitzer does not expressly teach the second solution has a pH value of greater than the isoelectric point of the inorganic support. 
Berg-Slot teaches forming a dehydrogenation catalyst having tin and platinum being impregnated onto a carrier wherein such metals can be sequentially or simultaneously impregnated onto the shaped carrier and the metal solutions for impregnation can have a pH value of 1 to 12 ([0051]).
Watt teaches contacting a catalyst support ([0029]) with a suitable amount of catalytic active metal such as palladium, platinum, rhodium etc. ([0030]) to form a layer of catalytic metal wherein the layer of catalytic metal is obtained via adjusting the pH of the acidic catalytic metal solution instantaneously to 7 or above ( i.e. 7 to 14)  in rapid fashion ([0012]) thus catalytic metal precipitate and impregnated onto the catalyst support  (e.g. about 10 to 11) ([0032]-[0035], example 3 [0057]). 

It would have been obvious for one of ordinary skill in the art to adopt a same pH value (i.e. pH value greater than the isoelectric point of the inorganic support) as that of instantly claimed via routine optimization (See MPEP 2144. 05 II) for help effectively impregnating and dispersing  second metal (e.g. Pt)  onto the carrier thus providing a dehydrogenation catalyst with better efficiency  as suggested by Berg-Slot and by Watt ([0007]-[0009], [0058]). 
Regarding claim 13,  Berg-Slot  and Watt already teach  such limitation as discussed above. 
Regarding claim 14-15, Hayes in view of Pollizer already teaches  such limitations as discussed above.   Watt further discloses catalytic metal loading typically will be in the range from 1 to 4% by weight of the active metal ([0031], example 3 ). 

Response to Arguments
Applicant's amendments filed on 01/27/2021 have been acknowledged thus previous 112 rejections have been withdrawn.
Applicant's arguments filed on 01/27/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments about Hayes already using pH In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).    
In response to applicant’s arguments about neither Hayes nor Pollitzer having example use silica as support,  it is true Hayes and Pollitzer do not have example using silica as support.  However, since non-preferred and alternative embodiments constitute prior art MPEP 2123, and a reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  In this case,  both Hayes and Pollitzer teach silica is a well-known support for making dehydrogenation catalyst.  Hence, adopting such well-known silica as support for making desired dehydrogenation catalyst is just an obvious choice for one of ordinary skill in the art and  would have predictable results  for one of ordinary skill in the art. 

Conclusion
Pertinent art of interests are cited onto PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/           Primary Examiner, Art Unit 1796